DETAILED ACTION
This is in response to applicant’s amendments and arguments filed 26 September 2022.  Claims 1-20 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US 5,691,284).
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.  As previously set forth, Beyer et al. [“Beyer”] disclose synthetic oils which entirely or partially consist of oligomers, including homo- and co-oligomers, of (meth)acrylic acid esters alone, or with α-olefins.  COL.1, L17-21.  Beyer discloses that the co-oligomers are composed of:
(A) 0-75 % by weight of at least one 1-alkene having 4-32 carbon atoms, and preferably 10-14 carbon atoms, 
(B) 20-100 % by weight of at least one (meth)acrylic acid ester of the formula: 
		   CH2 = CR – C(O) – OR1  
    wherein R is hydrogen or methyl, and R1 is a linear or branched alkyl or cycloalkyl group having 4-32 carbon atoms, preferably 8 to 20 carbon atoms, and 
(C) 0-65 % by weight of a (meth)acrylic acid ester of the formula:
			CH2 = CR – C(O) – OR2  
wherein R is hydrogen or methyl, and R2 is an alkyl group having 2-6 carbon atoms substituted with at least one hydroxy group, or a group of the formula:
				[-CH(R3) – CH(R4) – O -]-R5
	wherein R3 and R4 are hydrogen or methyl, R5 is hydrogen or an optionally branched alkyl group having 1-40 carbon atoms.  COL.3, L33 to COL.4.
	Beyer discloses that the co-oligomers have molecular weights from 1,000 to 100,000, preferably from 1,500-25,000.  
Beyer discloses that component (A) may be decene-1, dodecane-1, tetradecane-1, hexadecane-1, and others.  COL.4, L13-23. 
Beyer discloses that component (B) may be 2-ethylhexyl acrylate, decyl acrylate, undecyl acrylate, dodecyl acrylate, and others.  COL.4, L37-46.
Thus, the examiner is of the position that the co-oligomers disclosed in Beyer meet the limitations of the claimed copolymer when monomer (A) is from 10-35 % by weight, monomer (B) is from 65-90% by weight and monomer (C) is 0. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Beyer discloses that the co-oligomers may be blended with conventional synthetic oils, poly-α-olefins, esters, and other base liquids and additives.  COL.4, L66 to COL.5, L4.  
Response to Arguments
In response applicant argued that Beyer does not disclose an acrylate copolymer having a kinematic viscosity of from 80 to 600 cSt at 100°C and that Beyer teaches olefin-methacrylate copolymers not having the claim requirement of kinematic viscosity from 80 to 600 cSt at 100°C.  Applicant arguments have been fully considered but are not deemed to be persuasive.
As set forth hereinabove, Beyer clearly discloses acrylate-olefin copolymers.  Beyer discloses that component (A) may be decene-1, dodecane-1, tetradecane-1, hexadecane-1, and others (COL.4, L13-23), and Beyer discloses that component (B) may be 2-ethylhexyl acrylate, decyl acrylate, undecyl acrylate, dodecyl acrylate, and others (COL.4, L37-46).
The Examiner is of the position that the Examples are illustrative of the invention, and that the invention disclosed in Beyer is not limited to the Examples, but more broadly to what is taught to one of ordinary skill in the art. 
Beyer teaches “(meth)acrylic acid ester/α-olefin cooligomers” in lines 31-32 of col. 3 and throughout the patent which refers to acrylic acid esters/α-olefin co-oligomers AND methacrylic acid esters/α-olefin co-oligomers.  Beyer sets forth a molecular weight range of the co-oligomers of from 1000 to 100,000, and preferably from 1500 to 25,000, in lines 7-9 of col.4. Beyer sets forth Examples 1-20 which are illustrative of the invention (col.6, line 49). Properties such as viscosity at 100°C and weight average molecular weight Mw are measured for the 20 different co-oligomers. Viscosity is a measure of a fluid’s resistance to flow, i.e., a fluid with low viscosity flows easily because its molecular makeup results in very little friction when it is in motion. The 7 Examples in Beyer having a viscosity at 100°C within the claimed range of 80 to 600 cSt (1 cSt = 1 mm2/s) at 100°C are: 2 (94.0 mm2/s), 3 (87.8 mm2/s), 6 (424.6 mm2/s), 8 (130.7 mm2/s), 9 (460.1 mm2/s), 15 (293.4 mm2/s) and 17 (234.4 mm2/s). The weight average molecular weight (Mw) of these Examples are 2 (8330), 3 (6890), 6 (12,300), 8 (6690), 9 (11,800), 15 (not determined), and 17 (23,100), all of which are within the preferred range of Beyer of 1500 to 25,000. The 8 Examples having a viscosity at 100°C outside of the claimed range because the viscosity is too low are: 1 (45.1 mm2/s), 4 (25.9 mm2/s), 5 (47.6 mm2/s), 10 (28.0 mm2/s), 12 (16.7 mm2/s), 13 (5.08 mm2/s), 16 (41.8 mm2/s) and 20 (61.6 mm2/s); having Mw values of: 1 (4000), 4 (2240), 5 (3120), 10 (2180), 12 (1510), 13 (1510), 16 (3430) and 20 (5120).  Thus, the Examiner is of the position that the data in the Examples appears to support that the higher the Mw of the co-oligomers, the higher the viscosity at 100°C, and that a Mw of higher than about 6,000 for the co-oligomers results in a viscosity at 100°C of higher than 80 cSt (the claimed minimum at 100°C).  Applicant’s dependent claim 10 sets forth a weight average molecular weight Mw of the claimed copolymers of from 5,000 to 30,000 g/mol which overlaps the preferred range of 1500 to 25,000 in Beyer.         
Thus, the examiner maintains the position that the co-oligomers disclosed in Beyer meet the limitations of the claimed copolymer when monomer (A) is from 10-35 % by weight, monomer (B) is from 65-90% by weight and monomer (C) is 0.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
November 14, 2022